Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 19, 31, and 37 have been considered but are moot because a new secondary reference is being used to address the new limitations in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 19-20, 31-32, 37-38, 49, and 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 20190150097) in view of Nory (US 20180077651), and further in view of NPL (3GPP R1-164546 Discussion on sPUCCH for CSI in latency reduction, May 2016) or Nazar (US 20110249578).

Regarding claim 1, Seo discloses that “A method for wireless communication, comprising: receiving an uplink resource allocation from a base station for an uplink transmission, the uplink resource allocation identifying uplink resources of a (Seo, in at least [0050]: The DCI includes resource allocation information for a UE or a UE group and different control information. For instance, the DCI includes UL/DL scheduling information, UL transmit (Tx) power control command, and the like) that includes two or more symbol sets including a first symbol set and a second symbol set (Seo, in at least Figs. 11-12: one symbol for UL Data and another for UL control); identifying a first uplink transmission power for the first symbol set; identifying the second uplink transmission power for the second symbol set, (Seo, in at least Figs. 11-12 and [0006], lines 6-9: … determining first transmission power of a first symbol to which power boosting is applied and second transmission power of a second symbol to which no power boosting is applied based on the power boosting indicator); applying the power adjustment to the first uplink transmission power to determine a second uplink transmission power (Seo, in at least Fig. 11 and [0006], last 8 lines: … transmitting an uplink signal with the first transmission power and second transmission power… between the first symbol and the second symbol is equal to or smaller than a predetermined distance and a difference between the first transmission power and the second transmission power is equal to or greater than a predetermined power offset); transmitting the uplink transmission using the first uplink transmission power for the first symbol set and the second uplink transmission power for the second symbol set (Seo, in at least Fig. 11 and [0006], last 8 lines: … transmitting an uplink signal with the first transmission power and second transmission power… between the first symbol and the second symbol is equal to or smaller than a predetermined distance and a difference between the first transmission power and the second transmission power is equal to or greater than a predetermined power offset).”
Seo does not expressly disclose that receiving a configuration that identifies a power adjustment, wherein the configuration is received via radio resource control signaling at a higher layer than a physical layer 
Nory teaches that “receiving a configuration that identifies a power adjustment, wherein the configuration is received via radio resource control signaling at a higher layer than a physical layer (Nory, Abstract: A method and apparatus schedule uplink transmissions with reduced latency. A first transmission power of a first uplink transmission can be determined at a device based on a first set of higher layer configured power control parameters associated with a first TTI length. A higher layer can be higher than a physical layer…., wherein configuring power parameters such as pathloss, Pc,Max , … etc. can be done via higher layer, which is well known in the art).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Nory’s teaching in the method or device of Seo so that  In current LTE systems, the UE transmission power for a given serving cell is computed based on Path Loss (PL), a set of higher layer configured parameters, such as PO and alpha, PRB-pairs allocated to the UE (M PUSCH RB), a configured maximum transmit power applicable to the subframe and serving cell for which the transmission is made, such as P.sub.cmax.sub._.sub.c(n) for serving cell c and subframe n, and power control adjustments received via DL physical layer control 
Seo and Nory do not expressly disclose that wherein the first symbol set has a single symbol and the second symbol set has more than one symbol; the first uplink transmission power being greater than the second uplink transmission power.
	NPL or Nazar teaches that “wherein the first symbol set has a single symbol and the second symbol set has more than one symbol (NPL, page 2, Fig. 1: TTI has 3 symbols In which one symbol set has a single symbol DMRS and another symbol set has 2 data symbols); the first uplink transmission power being greater than the second uplink transmission power (NPL, in at least Fig. 2 and Suggestion 4 in Sec. 2.1.2 - As shown in Figure 2, the required SNR seems relatively high for sPUCCH format 2 with shortened TTI rather than that of legacy PUCCH format 2. This means that there occurs a situation when a UE may need to increase the transmission power when the TTI is shortened, wherein the shorten TTI has fewer number of symbols and, in order to satisfy the required SNR, the first symbol set having only two symbols has to increase the transmission power, which is well known in the art) or (Nazar, in at least [0183], lines 6-9: The transmission power may be based on the number of CSI bits divided by the number or fraction of symbols of PUCCH utilized for the transmission of this information, wherein the number of CSI bits is fixed for the first and second set since they are using same configuration defined by higher layer and they are transmitted in the same channel).”

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement NPL’s or Nazar’s teaching in the method or device of Seo so that increasing the transmission power of the shorter symbol set can satisfy the SNR requirement and the general bit error rate to further improve establishing the communication link with other wireless devices and/or nodes.

	Regarding claim 2, NPL further teaches that “The method of claim 1, wherein receiving the uplink resource allocation comprises: receiving the uplink resource allocation identifying the uplink resources of the TTI that includes the second symbol set that has two symbols (NPL, page 2, Fig. 1: TTI has 3 symbols In which one symbol set has a single symbol DMRS and another symbol set has 2 data symbols).”

Regarding claim 19, Seo discloses “(Seo, Fig. 13: processors 155 & 180 and memory 160 & 185)”, and the remaining limitations are interpreted and rejected for the same reason as set forth in claim 1.

Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 2 above.
Regarding claim 31, the claim is interpreted and rejected for the same reason as set forth in claim 1 above.
Regarding claim 32, the claim is interpreted and rejected for the same reason as set forth in claim 2 above.
Regarding claim 37, the claim is interpreted and rejected for the same reason as set forth in claim 19 above.
Regarding claim 38, the claim is interpreted and rejected for the same reason as set forth in claim 2 above.

Regarding claim 49, Seo discloses that “The method of claim 1, wherein the TTI is a slot of a wireless transmission subframe (Seo, Fig. 6: one TTI that has 14 symbols is part of a subframe).”

Regarding claim 56, the claim is interpreted and rejected for the same reason as set forth in claim 49 above.

Regarding claim 57, NPL further teaches that “The method of claim 1, wherein symbols of the second symbol set are consecutive in time (NPL, in at least Fig.1, 3 symbols are adjacent to each other and hence are consecutive in time. The second TTI or symbol set has two data symbols and one DMRS symbol. It is to be noted that DMRS and Data symbols are all OFDM symbols).”

Regarding claim 58, the claim is interpreted and rejected for the same reason as set forth in claim 57 above.

Claims 48, 55, 59, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 20190150097) and NPL (3GPP R1-164546 Discussion on sPUCCH for CSI in latency reduction, May 2016) or Nazar (US 20110249578) in view of Soliman (US 20100202493).

Regarding claim 48, Seo and NPL disclose the features of claim [[45]]1, and further disclose that “achievable energy per bit of the second symbol set relative to the first symbol set (NPL, Sec. 2.1.2, Suggestion 4: when a UE may need to increase the transmission power when the TTI is shortened; and Sec. 2.1.1, Figure 2: wherein required SNR per bit for the second TTI having 2 symbols is higher than the first TTI having 3 symbols and hence the second TTI's transmission is increased to compensate for reduced time diversity, and increasing the transmission power of the first symbol set is already taught by Seo and NPL)”, but adjustment 
Soliman teaches that “wherein the power adjustment (Soliman, in at least [0113], last 10 lines: Thus, even though time and frequency diversity are sacrificed, the single symbol that is transmitted is more likely to be correctly received since it has a higher transmit power, wherein increasing transmission power will compensate for reduced time diversity).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Soliman’s teaching in the method or device of Seo and NPL so that through separate configuration of the power control parameter with respect to different TTI lengths, it is able to reduce the difference in the transmission performance.

Regarding claim 55, the claim is interpreted and rejected for the same reason as set forth in claim 48 above.
Regarding claim 59, the claim is interpreted and rejected for the same reason as set forth in claim 48 above.
Regarding claim 60, the claim is interpreted and rejected for the same reason as set forth in claim 48 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG-CHANG SHIUE whose telephone number is (313)446-6552.  The examiner can normally be reached on Monday-Friday; 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONG-CHANG SHIUE/           Primary Examiner, Art Unit 2648